DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10 and 18, Asakura et al. (US Pub. 20190162997) teaches a display apparatus comprising: a display panel (102-105 and 121-124); an upper light path control film (126, 130-139, and 141) disposed on the display panel; wherein the upper light path control film includes: a plurality of upper protruding patterns (132), a plurality of upper slits (133 and 134), a first electrophoresis liquid (138) disposed in the plurality of upper slits, a plurality of first light blocking particles (139) in the first electrophoresis liquid, and an upper driving electrode pattern (136) disposed to intersect a longitudinal direction of the plurality of upper slits (see paragraphs 66 and 67), wherein the upper driving electrode pattern is configured to concentrate the plurality of first light blocking particles on intersection regions of the plurality of upper slits and the upper driving electrode pattern or scatter the plurality of first light blocking particles throughout the plurality of upper slits based on a first driving voltage (paragraph 91), wherein the plurality of upper slits are surrounded by the plurality of upper protruding patterns and each of the plurality of upper slits has an upper concave portion disposed in the upper light path control film between adjacent upper protruding patterns among the plurality of upper protruding patterns, wherein an opening surface (bottom opening of 133 and 134) of the upper concave portion is disposed closer to the display panel than the inner surface of the upper concave portion.
Li (US Pub. 20180059450) teaches (in figure 3) providing a first light path control layer (105) which mirrors a second light path control layer (102) such that the second light path control layer is formed on the first light path control layer in order to improve a directional effect of the light (paragraph 37).
Schwartz et al. (US Pub. 20140232960) teaches (in figure 3) forming a plurality of slits (35) in the layer (36 and 34) from which a plurality of protruding patterns (34) are formed such that the light path control film (30) comprises a land (36) such that the plurality of slits comprise concave portions in order to provide support for the protruding patterns (see paragraphs 20 and 24) and teaches (in figure 4) forming the concave portions (45) such that each of the concave portions has a tapered shape in which a width of an inner surface (lower surface of 45 as shown in figure 4) is smaller than a width of an opening surface (upper surface of 45 as shown in figure 4) in order to vary the viewing angle as describe in Gaides et al. US 2010/0271721 incorporated by reference (paragraph 25).
Gaides et al. (US Pub. 20100271721) teaches (in figures 1 and 5) that the opening surface (145) of the concave portion (140) is disposed at the light input surface (110) and the inner surface (155) of the concave portion is formed adjacent to the light output surface (120) (see also figure 5 which shows the wider end of the concave portion 550 disposed closer to the display 520 than the narrow end of the concave portion). 
However, it would not have been obvious to one of ordinary skill in the art at the time of filing to first modify the device of Asakura with Li to include a lower light path control film and then further modify the lower light path control film such that the lower concave portion in each of the plurality of lower slits has a tapered shape in which a width of an inner surface of the lower concave portion is smaller than a width of an opening surface of the lower concave portion, and wherein the opening surface of the lower concave portion is disposed farther away from the display panel than the inner surface of the inner concave portion. 
As such the prior art taken alone or in combination fails to teach or fairly suggest to one of ordinary skill in the art a display in which “the lower concave portion in each of the plurality of lower slits has a tapered shape in which a width of an inner surface of the lower concave portion is smaller than a width of an opening surface of the lower concave portion, and wherein the opening surface of the lower concave portion is disposed farther away from the display panel than the inner surface of the inner concave portion” in combination with the other required elements of claims 10 and 18 respectively. 
Claims 11-17 and 19-20 are allowable by virtue of their dependency. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the light path control film" in lines 1 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the light path control film" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US Pub. 20190162997 and hereafter Asakura) in view of Li (US Pub. 20180059450). 
	As per claim 1, Asakura teaches (in figures 1A-3L) a display apparatus comprising: a display panel (102-105 and 121-124); a second light path control layer (126, 130-139, and 141) disposed on the display panel, the second light path control layer including: a plurality of upper slits (135 made up of individual slits 133 and 134), a second electrophoresis liquid (138) having second light blocking particles (139) injected into the plurality of upper slits, and an upper driving electrode pattern (136) disposed to intersect a longitudinal direction of the plurality of upper slits (see paragraphs 66 and 67), wherein the second light blocking particles are configured to: concentrate at regions within the plurality of upper slits where the plurality of upper slits and the upper driving electrode pattern cross each other at second intersection regions (paragraph 91), and scatter throughout the plurality of upper slits (as shown in figures 1B and 2A and paragraph 87). 
Asakura does not teach a first light path control layer including: a plurality of lower slits, a first electrophoresis liquid having first light blocking particles injected into the plurality of lower slits, and a lower driving electrode pattern disposed to intersect a longitudinal direction of the plurality of lower slits; wherein the second light path control layer is disposed on the first light path control layer wherein the first light blocking particles are configured to: concentrate at regions within the plurality of lower slits where the plurality of lower slits and the lower driving electrode pattern cross each other at first intersection regions, and scatter throughout the plurality of lower slits. 
However, Li teaches (in figure 3) providing a first light path control layer (105) which mirrors a second light path control layer (102) such that the second light path control layer is formed on the first light path control layer in order to improve a directional effect of the light (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Asakura to have a second light path control layer which is a mirror of the first light path control layer in Asakura.  
The motivation would have been to improve a directional effect in narrow viewing mode as taught by Li. 
As per claim 2, Asakura in view of Li teaches that the light path control film is configured to: concentrate the first light blocking particles (mirror of 139 formed below 125) at first regions within the plurality of lower slits (mirror of 133 and 134 formed below 125) that are closest to the lower driving electrode pattern (mirror of 136 formed below 125) (see paragraph 91) and concentrate the second light blocking particles (139) at second regions within the plurality of upper slits (133 and 134) that are closest to the upper driving electrode pattern (136) in a first mode (“wide viewing angle mode” see paragraph 88) to transmit light emitted from the display panel through the light path control film (see paragraph 91).
As per claim 3, Asakura in view of Li teaches that the light path control film is configured to: scatter the first and second light blocking particles (mirror of 139 formed below 125 and 139) throughout the plurality of lower slits and the plurality of upper slits, respectively, in a second mode (“narrow viewing mode” see paragraphs 86-87) to block a partial amount of light emitted from the display panel.
As per claim 4, Asakura in view of Li teaches that the first light path control layer includes: a first base film (mirror of 141 formed below 125) disposed on the lower driving electrode pattern (mirror of 136 formed below 125), and a plurality of first protruding patterns (mirror of 132 formed below 125) arranged on the lower driving electrode pattern, wherein the second light path control layer includes: a second base film (141) disposed on the upper driving electrode pattern (136), and a plurality of second protruding patterns (132) arranged on the upper driving electrode pattern, wherein the display apparatus further comprises: a common electrode (mirror of 126 formed below 125 and 126) disposed between the plurality of first protruding patterns and the plurality of second protruding patterns, and wherein each of the plurality of lower slits corresponds to a concave portion between adjacent first protruding patterns among the plurality of first protruding patterns, and each of the plurality of upper slits corresponds to a concave portion between adjacent second protruding patterns among the plurality of second protruding patterns (see figure 1B).
As per claim 5, Asakura in view of Li teaches a third base film (125) disposed between the first and second light path control layers, wherein the common electrode includes: a first common electrode (mirror of 126 formed below 125) disposed between a first surface of the third base film and the plurality of first protruding patterns, and a second common electrode (126) disposed between a second surface of the third base film and the plurality of second protruding patterns.
As per claim 6, Asakura in view of Li teaches that each of the plurality of lower slits and each of the plurality of upper slits (mirror of 133 and 134  and 133 and 134) has a line shape (mirror of 133 and 133) extending in a first direction (vertical direction in figure 1A), and wherein each of the lower driving electrode pattern (mirror of 136 formed below 125) and the upper driving electrode pattern (136) extends in a second direction perpendicular to the first direction (136 and the mirror thereof can be formed to be an unpatterned planer electrode and therefore extends in all directions see paragraph 66).
As per claim 7, Asakura in view of Li teaches that the plurality of lower slits (mirror of 133 and 134) have a first lattice shape extending in a first direction (vertical direction in figure 1A) and a second direction (horizontal direction in figure 2A), wherein the plurality of upper slits (133 and 134)  have a second lattice shape extending in the first direction and the second direction, and wherein each of the lower driving electrode pattern (mirror of 136 formed below 125) and the upper driving electrode pattern (136) extends in a diagonal direction relative to the first direction and the second direction (mirror 136 can be formed to be an unpatterned planer electrode and therefore extends in all directions see paragraph 66).
As per claim 8, Asakura in view of Li teaches that the lower driving electrode pattern (mirror of 136 formed below 125) extends in the diagonal direction and overlaps with first vertices of the first lattice shape (extends in all directions see paragraph 66), and wherein the upper driving electrode pattern (136) extends in the diagonal direction and overlaps with second vertices of the second lattice shape (136 can be formed to be an unpatterned planer electrode and therefore extends in all directions see paragraph 66).
As per claim 9, Asakura in view of Li teaches each of the plurality of lower slits (mirror of 133 and 134) has a line shape (mirror of 133) extending in the first direction (vertical) and the lower driving electrode pattern has a line shape extending in the second direction perpendicular to the first direction (136 can have a lattice shape and therefore the mirror of 136 has a component overlapping the mirror 134 which extends in the horizontal direction see paragraph 67), and wherein each of the plurality of upper slits (133 and 134) has a line shape (134) extending in the second direction and the upper driving electrode pattern has a line shape extending in the first direction (136 can have a lattice shape and therefore has a component overlapping the 133 which extends in the vertical direction see paragraph 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871